DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on April 29, 2022.
Claim Objections
Claim 12 is objected to because of the following informalities: the limitation “switching element component” should read “switching element”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 11-12, 21-24, 27-28, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.									As to claims 1 and 12, the limitation “which enables generation of more robust conductive filaments” fails to specify what is considered to be “more robust” or what are the parameters to determine the limitation. It is not clear whether operational parameters, structures, and/or the combinations thereof are required to be specified to determine whether the limitation is met. Thus the limitation renders the claims indefinite and clarification is required.										As to claim 40, the limitation “may be” fails to definitively define the angle and therefore renders the claims indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-12, 21-23, 27-28, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044061 A1 to Aella et al. (“Aella”) in view of U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”).							As to claim 1, although Aella discloses a memory device, comprising: a first planar electrode (124) on a substrate (130); a second planar electrode (122) arranged over the first planar electrode (124); a switching element (110) arranged between the first planar electrode (124) and the second planar electrode (122), wherein a first side (close to 124) of the switching element (110) is arranged nearer the first planar electrode (124) and a second side (close to 122) of the switching element (110) is arranged nearer the second planar electrode (122); and a component (114) arranged between the switching element (110) and the second planar electrode (122), wherein the component (114) is in electrical communication with the second planar electrode (122); wherein the switching element (110) is thicker at the first side (close to 124) than at the second side (close to 122); wherein the switching element (110) is configured to provide a conductive filament formation region (conductive path), wherein the conductive filament formation region (conductive path) provided therein is thicker at the first side (close to 124) than the second side (close to 122) so that the conductive filament formation region (conductive path) has a narrower area at the second side (close to 122), which enables generation of more robust conductive filaments; and wherein a width of the second planar electrode (122) along the second side (close to 122) of the switching element (110) is greater than a thickness of the switching element (110) at the second side (close to 122) (See Fig. 1, Fig. 2, ¶ 0001, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0048, ¶ 0049) (Notes: the limitation “substrate” is a support for the claimed elements).		Sandhu discloses wherein the conductive filament formation region (21) provided therein is thicker at the first side (24a) than the second side (22a) so that the conductive filament formation region (21) has a narrower area at the second side (22a), which enables generation of more robust conductive filaments  (See Fig. 8, ¶ 0003, ¶ 0008, ¶ 0018, ¶ 0019, ¶ 0021, ¶ 0022, ¶ 0024, ¶ 0031, ¶ 0032, ¶ 0034).					It would have been obvious to one of ordinary skill in the art to have wherein the conductive filament formation region provided therein is thicker at the first side than the second side so that the conductive filament formation region has a narrower area at the second side, which enables generation of more robust conductive filaments because the leakage issue can be mitigated (See Sandhu ¶ 0008). 				Further regarding the recited limitation above, the claim limitations “is configured to provide a conductive filament formation region, wherein the conductive filament formation region provided therein is thicker at the first side than the second side so that the conductive filament formation region has a narrower area at the second side, which enables generation of more robust conductive filaments” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).													As to claim 11, Aella further discloses wherein the memory device is a resistive random access memory device (See ¶ 0001).								As to claim 12, Aella discloses a method of forming a memory device, the method comprising: providing a first planar electrode (124) on a substrate (130); providing a switching element (110) over the first planar electrode (124); providing a component (114) over the switching element (110); and providing a second planar electrode (122) over the switching element component (110), wherein the component (114) is in electrical communication with the second planar electrode (122); wherein a first side (close to 124) of the switching element (110) is arranged nearer the first planar electrode (124) and a second side (close to 122) of the switching element (110) is arranged nearer the second planar electrode (122); wherein the switching element (110) is thicker at the first side (close to 124) than at the second side (close to 122); wherein the switching element (110) is configured to provide a conductive filament formation region (conductive path); wherein the conductive filament formation region (conductive path) provided therein is thicker at the first side (close to 124) than the second side (close to 122) so that the conductive filament formation region (conductive path) has a narrower area at the second side (close to 122), which enables generation of more robust conductive filaments; and wherein a width of the second planar electrode (122) along the second side (close to 122) of the switching element (110) is greater than the thickness of the switching element (110) at the second side (close to 122) (See Fig. 1, Fig. 2, ¶ 0001, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0048, ¶ 0049) (Notes: the limitation “substrate” is a support for the claimed elements).									Sandhu discloses wherein the conductive filament formation region (21) provided therein is thicker at the first side (24a) than the second side (22a) so that the conductive filament formation region (21) has a narrower area at the second side (22a), which enables generation of more robust conductive filaments  (See Fig. 8, ¶ 0003, ¶ 0008, ¶ 0018, ¶ 0019, ¶ 0021, ¶ 0022, ¶ 0024, ¶ 0031, ¶ 0032, ¶ 0034).					It would have been obvious to one of ordinary skill in the art to have wherein the conductive filament formation region provided therein is thicker at the first side than the second side so that the conductive filament formation region has a narrower area at the second side, which enables generation of more robust conductive filaments because the leakage issue can be mitigated (See Sandhu ¶ 0008). 				Further regarding the recited limitation above, the claim limitation “is configured to provide a conductive filament formation region; wherein the conductive filament formation region provided therein is thicker at the first side than the second side so that the conductive filament formation region has a narrower area at the second side, which enables generation of more robust conductive filaments” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).														As to claim 21, Aella further discloses wherein the width of the second planar electrode (122) extends beyond opposing tapering sidewalls of the switching element (110) (See Fig. 1).											As to claim 22, Aella further discloses wherein a width of the first planar electrode (124) along the first side (close to 124) of the switching element (110) is greater than the thickness of the switching element (110) at the first side (close to 124), wherein the width of the first planar electrode (124) extends beyond the opposing tapering sidewalls of the switching element (110), and the memory device further comprises: a dielectric layer (140) arranged between the first planar electrode (124) and the second planar electrode (122), wherein the dielectric layer (140) is arranged around the switching element (110) (See Fig. 1, ¶ 0048).						As to claim 23, Aella further discloses wherein the width of the second planar electrode (122) along the second side (close to 122) of the switching element (110) is substantially equal to the width of the first planar electrode (124) along the first side (close to 124) of the switching element (110) (See Fig. 1).						As to claim 27, Aella further discloses wherein the switching element (110) has a trapezoidal cross-section (See Fig. 1, ¶ 0046).							As to claim 28, Aella further discloses wherein the memory device is a phase-change random access memory device (See Fig. 1, ¶ 0034).						As to claim 40, Aella discloses wherein an angle between a side wall surface and a first side surface of the switching element (110) may be in a range from about 60° to about 80° and a height of the switching element (110) is greater than a width or diameter of the first side (close to 124) of the switching element (110) (See Fig. 1) (Notes: the limitation “about” is met by Fig. 1 of Aella).		
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044061 A1 to Aella et al. (“Aella”) and U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0267081 A1 to Luo et al. (“Luo”). The teachings of Aella and Sandhu have been discussed above.							As to claim 2, although Aella discloses the switching element (110) has a trapezoidal cross-section (See Fig. 1, ¶ 0046), Aella and Sandhu do not further disclose wherein the switching element has a vertical triangular cross-section thicker at the first side than at the second side.								However, Luo does disclose wherein the switching element (120) has a vertical triangular cross-section thicker at the first side than at the second side (See Fig. 1C, ¶ 0080, ¶ 0082, ¶ 0084, ¶ 0085).									In view of the teachings of Aella, Sandhu, and Luo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aella and Sandhu to have wherein the switching element has a vertical triangular cross-section thicker at the first side than at the second side because such a triangular cross-section along with trapezoidal cross-section are both taper design and allow the memory device to be placed in an array with defined dimensions (See Aella Fig. 1, Sandhu Fig. 8, and Luo ¶ 0080, ¶ 0082, ¶ 0084, ¶ 0085). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044061 A1 to Aella et al. (“Aella”) and U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”) as applied to claim 23 above, and further in view of U.S. Patent Application Publication No. 2008/0012079 A1 to Zaidi (“Zaidi”). The teachings of Aella and Sandhu have been discussed above.							As to claim 24, Aella in view of Zaidi discloses further comprising: a second switching element (110/206) arranged between the first planar electrode (124/202) and the second planar electrode (122/204), wherein a first side (close to 124/208) of the second switching element (110/206) is arranged nearer the first planar electrode (124/202) and a second side (close to 122/210) of the second switching element (110/206) is arranged nearer the second planar electrode (122/204), wherein the second switching element (110/206) is thicker at the first side (close to 124/208) than at the second side (close to 122/210), wherein the second switching element (110/206) is configured to provide a conductive filament formation region (conductive path), wherein the second switching element (110/206) is disposed coplanar with and adjacent to the switching element (110/206), and wherein the dielectric layer (140/216) is arranged around the second switching element (110/206) and extends between the second switching element (110/206) and the switching element (110/206) (See Aella Fig. 1, Fig. 2 and Zaidi Fig. 2, Fig. 14, ¶ 0046, ¶ 0047, ¶ 0055-¶ 0067) (Notes: the array of Fig. 2 of Zaidi meets the claimed limitation) as the memory device formed in an array is highly integrated with high density of storage elements.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044061 A1 to Aella et al. (“Aella”) and U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”) as applied to claim 40 above, and further in view of U.S. Patent Application Publication No. 2008/0203374 A1 to Chuo et al. (“Chuo”). The teachings of Aella and Kai have been discussed above.						As to claim 41, Aella in view of Chuo further discloses wherein the width or diameter of the first side (close to 124) of the switching element (110/106) is in a range from about 70nm to about 90nm, a width or diameter of the second side (close to 122) of the switching element (110/106) is in a range from about 20nm to about 40nm, and the height of the switching element (110/106) is in a range from about 100nm to about 120nm (See Aella ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0046, ¶ 0047 and Chuo ¶ 0024), where Chuo discloses the width of 2nm to 120nm and the height of 1 nm to 200 nm and Aella discloses several width ratios such that one of ordinary skill in the art would have selected suitable widths/diameters and height for structural stability and optimal storage property (See Aella, Sandhu, and Chuo).
Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure:
Liu (US 2010/0044664 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815